 106 DECISIONS OF THE NAT
IONAL LABOR 
RELATIONS BOARD
 Lenox Hill Hospital 
and
 The New York Professional 
Nurses Union
.  Case 02
ŒCAŒ103901
 February 1
2, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On October 
1, 2014
, Administrative Law Judge 
Mindy 
E. Landow 
issued the attached decision. 
 The 
Respondent
 filed exceptions and a supporting brief.
  The General 
Counsel filed an answering brief.
 The National Labor Relations Board has delegated its 
authority in this p
roceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions
2 1  The Respondent has excepted to some of the judge™s credibility 
fin
dings. The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unl
ess the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products,
 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the fi
ndings.
 2  
For the reasons stated by the judge, we affirm the judge™s concl
u-
sion that the Respondent violated Sec. 8(a)(5) and (1) of the Act by 
failing and refusing to furnish the Union with the following info
r-mation:  statistics regarding the number of h
ours (and/or shifts) for 
nurses™ aides working one
-on
-one assignments for the 6
-month period 
preceding February 22, 2013; patient census reports from September 1, 

2012 through February 22, 2013, for the units named in the Union™s 
February 19, 2013 grievanc
e alleging violations of art. XXVI of the 
parties™ collective
-bargaining agreement (the grievance); the FTE full 
complement standard (filled and unfilled positions) for registered nur
s-es and nurses™ aides for each unit named in the grievance; 
statistics 
de
tailing the number of overtime hours and shifts nurses™ aides worked 
from September 2012 through February 22, 2013
, for the units named 
in the grievance;
 the mean and mode hours between the time patients 
were given their discharge orders and when they actu
ally left the hosp
i-tal; and the number of times nurses™ aides were pulled off units (inclu
d-
ing their own) to cover one
-on
-one assignments from September 1, 
2012, through February 22, 2013. 
 As to the Union™s request for the mean and mode hours between the 
time patients were given their discharge orders and when they actually 
left the hospital, we agree with the judge that this information is rel
e-vant because it directly relates to the calculation of the nurse
-to-patient 
ratios.  We further find that the jud
ge properly rejected the Respon
d-
ent™s defenses that it was not required to furnish this information b
e-cause it allegedly would be burdensome to provide and implicated 
confidentiality concerns.  As explained by the judge, the Respondent 
was required to barg
ain with the Union towards an accommodation.  
See 
Mission Foods
, 345 NLRB 788, 789 (2005); 
International Prote
c-tive Services
, 339 NLRB 701, 704
Œ705 (2003).  Additionally, we note 
that there is no evidence that the Union ever withdrew its request for 
this i
nformation.  
Contrary to his colleagues, Member Johnson would 
not find that the Respondent violated Sec. 8(a)(5) by failing and refu
s-ing to provide the mean and mode hours between the time patients were 
given their discharge orders and when they actually l
eft the hospital.  
The Respondent™s Director of Talent and Organizational Development 

Emily Weisenbach testified without contradiction that the parties di
s-cussed Respondent™s position that it would be burdensome for the 
and to adopt the recommended Order as modified
3 and 
set
 forth in full below.
  AMENDED 
CONCLUSIONS OF 
LAW Substitute the following for Conclusion of Law 3. 
 ﬁ3. By refusing to bargain collectively with the Union 
by failing and refusing to furnish 
it with the requested 
information 
and by unreasonably delaying in
 furnishing 
it with requested information as set forth in letters dated 
February 22, 27, and April 12, 2013
, that is relevant and 
necessary to the Union™s performance of its functions as 

the collective
-bargaining representative of the Respon
d-ent™s unit emp
loyees, the Respondent has committed an 
unfair labor practice within the meaning of Section 

8(a)(5) and (1) of the Act.
ﬂ Respondent to review hundreds of pat
ient medical files and that the 
Union™s representative appeared sat
isfied with this explanation.  
In 
Member Johnson™s view, the duty to act in good faith covers both pa
r-ties involved in an information request and thus required the Union, for 
this 
particular request in these circumstances, to clarify that it did not 
agree with Respondent™s position on burdensomeness.
  Requiring the 
Respondent instead to demand and receive a formalistic ﬁwithdrawalﬂ 
of the request by the Union, as the majority would 
want in these ci
r-cumstances, elevates form over substance.  That approach disserves our 
role in creating and regulating a functional bargaining process that 
parties can realistically operate within to reach agreement and thus 
enhance labor peace.   
  For t
he reasons stated by the judge, we also affirm the judge™s co
n-
clusion that the Respondent violated Sec. 8(a)(5) and (1) by unreason
a-bly delaying in furnishing the Union with the maximum patient census 
on each unit for each shift during the period from Sept
ember 1, 2012
, through April 12, 2013.  Because the Union disputed the Respondent™s 
claim that it fully responded to this information request, and the judge 
was unable to resolve the dispute, she properly ordered the Respondent 
to furnish the information t
o the extent it has not already done so.  See 
Columbia College Chicago
, 360 NLRB 1116, 1117 fn. 6
 (2014).
 There are no exceptions to the judge™s finding that the Respondent 
did not violate Sec. 8(a)(5) and (1) by failing and refusing to provide 

the Union w
ith the FTE full complement standard for ancillary staff 
and with information pertaining to contractor Access. 
 Additionally, we agree with the judge that the complaint should not 
be deferred to arbitration and that the Respondent failed to prove that 
the 
Union waived its right to request information.  However, we find it 
unnecessary to rely on 
New York Post
, 353 NLRB 625 (2008), which 
was decided by a two
-member Board.  See 
New Process Steel v. NLRB
, 560 U.S. 674 (2010).
 Although Member Johnson agrees that
 deferral is inappropriate in 
this case, he would defer in a case in which the parties' bargaining 

agreement was comprehensive of procedures for handling of info
r-mation requests related to grievances.  Here, the parties™ contract does 
not contain such a pr
ovision.
 3  We have amended the judge™s conclusions of law and remedy co
n-
sistent with the judge™s findings.  
 We shall modify the judge™s recommended Order to conform to her 
unfair labor practice findings and to the Board™s standard remedial 
language, and 
we shall substitute a new notice to conform to the Order 
as modified.
 362 NLRB No. 16
                                                                                                                                                          LENOX HILL HOSPITAL
   107 AMENDED
 REMEDY
 In addition to the remedies provided in the judge™s d
e-cision, we shall order the Respondent to timely furnish 
the follow
ing information to the Union:  statistics detai
l-ing the number of overtime hours and shifts nurses™ aides 
worked from September 2012 through February 22, 
2013, for the units named in the grievance.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, 
Lenox Hill Hospital
, New York
, New York
, its officers, agents, successors, and assigns, shall 
 1.  Cease and desist from
  (a)
 Refusing to bargain collectively with 
The New 
York Professional Nurses Union (the Union)
 by failing 
and refusing to fur
nish
 requested information to the U
n-ion and by unreasonably delaying in furnishing
 it with 
requested information that is relevant and necessary to 

the Union™s performance of its functions as the colle
c-tive
-bargaining representative of the Respondent™s unit
 employees.
 (b)
 In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the 
Act.
 (a)
 To the extent it has not already does so, f
urnish to 
the Union in a timely manner the following information 

requ
ested by the Union on February 
22, 27, and April 12, 
2013:  statistics regarding the number of hours (and/or 
shifts) for nurses™ aides 
working one
-on-one assignments 
for the 
6-month period preceding February 22, 2013; 
patient census reports from September 1, 2012
, through 
February 22, 2013
, for the units named in the Union™s 
February 19, 2013 grievance alleging violations of 
article 

XXVI 
of the parties™ collective
-bargaining agreement 
(the grievance); the FTE full complement standard (filled 

and unfilled positions) for registered nurses and nurses™ 

aides for each unit named in the grievance; statistics d
e-tailing the number of overtime hour
s and shifts nurses™ 
aides worked from September 2012 through February 22, 

2013, for the units named in the grievance; the number of 
times nurses™ aides were pulled off units (including their 
own) to cover one
-on-one assignments from September 
1, 2012
, thr
ough February 22, 2013; and the maximum 
patient census on each unit for each shift during the per
i-od from September 1, 2012
, through April 12, 2013.
 (b)
 Bargain with the Union over the provision of i
n-formation regarding the mean and mode hours between 
the 
time patients were given their discharge orders and 
when they actually left hospital premises and provide 

such information after an agreement has been reached.
 (c) 
Within 14 days after service by the Region, post at 
its New York, New York facility copies of the attached 

notice marked ﬁAppendix.ﬂ
4  Copies of the notice, on 
forms provided by the Regional Director for Region 2, 

after being signed by the Respondent™s aut
horized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall
 be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  If the Respondent has gone 

out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 

its own expense, a copy of the
 notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since February 22, 2013.
 (d) Within 21 days after service by the Region, file 
with the Regional Director for Region 2 a sworn certif
i-cation of a responsible offici
al on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations B
oard has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees f
or your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 refus
e to bargain collectively with The 
New York Professional Nurses Union (the Union) by 
failing and refusing to furnish 
it with requested info
r-4  If
 this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted
 Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                             108 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 mation 
and by unreasonably delaying in furnishing it 
with requested information that is relevant and necessary 
to the Union™s performance of its functions as the colle
c-tive
-bargaining representative of 
our
 unit employees.
 WE WILL NOT
 in any like or related manner
 interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above. 
 WE WILL
, to the extent we have not already done so, 
furnish to the Union in a timely manner the following 
information requested by the Union on February 22, 27, 
and April
 12, 2013:  statistics regarding the number of 
hours (and/or shifts) for nurses™ aides working one
-on-one assignments for the 
6-month period preceding Fe
b-ruary 22, 2013; patient census reports from September 1, 
2012, through February 22, 2013
, for the unit
s named in 
the Union™s February 19, 2013 grievance alleging viol
a-tions of 
article 
XXVI of the parties™ collective
-bargaining 
agreement (the grievance); the FTE full complement 
standard (filled and unfilled positions) for registered 
nurses and nurses™ aides
 for each unit named in the 
grievance; statistics detailing the number of overtime 
hours and shifts nurses™ aides worked from September 
2012 through February 22, 2013
, for the units named in 
the grievance; the number of times nurses™ aides were 

pulled off 
units (including their own)
, through February 
22, 2013; and the maximum patient census on each unit 
for each shift during the period from September 1, 2012
, through April 12, 2013.
 WE WILL
 bargain with the Union over the provision of 
information regarding 
the mean and mode hours between 
the time patients were given their discharge orde
rs and 
when they actually left h
ospital premises and provide 
such information after an agreement has been reached.
  LENOX 
HILL 
HOSPITAL
   The Board™s decision can be found at 
www.nlrb.gov/case/02
-CA-103901
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th St., N.W., Was
hington, D.C. 20570, or by 
calling (202) 273
-1940.    Gregory Davis, Esq., 
for the General Counsel
. Peter D. Stergios 
and 
M. Christopher Moon, Esqs.
 (McCarter 
and 
English, LLP
), 
of 
New York, New York
, for the R
e-spondent
. Richard M. Betheil, Esq.
 (Pryor 
Cashman, LLP
), of New York, 
New York
, for the Charging Party
. DECISION
 STATEMENT OF THE 
CASE
 MINDY 
E.
 LANDOW
, Administrative Law Judge. 
 A charge in 
Case 02
ŒCAŒ103901 was filed by The New York Professional 
Nurses Union (the Union) against Lenox Hill 
Hospital (R
e-spondent) on April 29, 2013.
1  On February 20, 2014, the R
e-gional Director issued a 
complaint and 
notice of 
hearing
 (co
m-plaint) against alleging that Respondent violated Section 8(a)(5) 
and (1) of the National Labor Relations Act (the Act).
 The
 complaint alleges that Respondent failed and refused to 
bargain collectively and in good faith with the Union as the 
exclusive collective
-bargaining representative of unit emplo
y-ees, consisting primarily of registered nurses (RNs) by failing 
and refusing 
to provide certain relevant information necessary 
to the Union™s statutory responsibility to represent such e
m-ployees. The particulars of the information requests and the 
Respondent™s responses thereto will be described in further 
detail below. 
 Respondent
 filed an answer to the complaint denying the m
a-terial allegations therein and raising certain affirmative defen
s-es, as will be addressed herein.  
 The case was heard before me on May 6, 2014. 
 The parties 
thereafter filed posthearing briefs. Based 
on my o
bservations of 
the witnesses, a review of the documentary evidence, my res
o-lutions of apparent conflicts in the record based upon the for
e-going and the inherent probabilities of the evidence proffered, 
the record as a whole and the arguments set forth in t
he briefs 
filed by the parties I make the following
 FINDINGS OF 
FACT
 Jurisdiction
 Respondent is a New York corporation which operates a 
hospital providing patient care, treatment, and related services 

at its facility in New York, New York. 
 Annually, the R
espon
d-ent derives gross revenues in excess of $250,000 and purchases 

and receives at its New York facility products, goods
, and m
a-terials valued in excess of $5000 directly from points outside 

the State of New York. Respondent admits and I find that it is 
an employer engaged in commerce within the meaning of Se
c-tion 2(2), (6), and (7) of the Act and that the Union is a labor 
organization within the meaning of Section 2(5) of the Act.
 Unfair Labor Practices
 Background
 Since 1985, the Union has represented a 
unit consisting pr
i-marily of all full
-time and regular part
-time registered nurses 
(RNs) employed by the Respondent. 
 The current collective
-1 All dates are in 2013
, unless otherwise specified.
                                                             LENOX HILL HOSPITAL
   109 bargaining agreement (the Agreement or CBA) between the 
parties covers the period from November 1, 2012, through O
c-tober 31, 2015. 
 Eileen Toback is the 
executive 
director of the Union, 
Maureen McCarthy is the 
president, and Kathy Flynn is the 
vice
 president. At relevant times, Nisha Bannerjee was an 
asso-ciate 
director of the Union.
  She left the employ of the Union in 
December 2013.
 Emily Weisenbach and Kiera Stajk are each employed as 
di-rectors of 
talent and 
organizational 
performance within R
e-spondent's 
human 
resources 
department. They are responsible 
for, among other things, perfo
rming human resource functions, 

including labor relations, for nursing and perioperative perso
n-nel. Phyllis Yezzo is the 
vice
 president of 
nursing. 
 Certain of the information sought by the Union concerns 
nonunit
 personnel, in particular regarding the assignment of 
nurses™ aides. 
 These employees are responsible for, among 
other things, answering telephones, responding to patient call 

lights, assisting patients to and from bathrooms, taking vital 
signs, changing b
ed linens, repositioning patients, and serving 
food trays. 
 At times, as Weisenbach and others testified, if 
nurses™ aides are not available such functions may be assumed 
by registered nurses. 
 The Employer also utilizes aides provided 
by outside contracto
rs for one
-on-one patient assignments. 
Until sometime in 2010, such services were provided by a co
n-tractor referred to in the record as 
Access. 
 More recently such 
aides are provided by a contractor called Regent Care.
 The Relevant Provisions of the 
 Colle
ctive
-Bargaining Agreement
 At issue here are a series of information requests made by 
the Union relating to a grievance filed alleging violations of 
article XXVI of the most recent Agreement.
 Article XXVI of the Agreement provides, in pertinent part:
  1. T
he Hospital shall continue to implement the currently 
agreed upon nurse
-to
-patient ratios and effective July 1, 2013, 
the Hospital implement agreed upon nurse
-to
-patient ratios 
(staffing standards) as modified in this agreement. 
The Hosp
i-tal shall provide 
qualified RNs on duty to give patients the 

nursing care that requires the judgment and specialized skills 
of a Registered Nurse. The Hospital shall also provide qual
i-
fied support personnel on duty in order to meet the nursing 

care needs of patients and sha
ll also supply the necessary 
tools, equipment and supplies necessary for RNs to provide 

proper nursing care for their patients
.   2. The Hospital will provide to the Union, and the Hospital 
and the Union will review on a quarterly basis, actual staffing 
co
mpared to required staffing (to meet nurse
-to
-patient ratios) 
based on the average daily census. 
  3. The nurse
-to
-patient ratios are not and cannot be, sensitive 
to every change in patient acuity and activity, and there will 
be times intermittently or occ
asionally where there are vari
a-
tions in the ability to meet guidelines such as uncontrollable 
or unpredictable occurrences. These intermittent or occasional 
times will not be construed as evidence of the Hospital
™s fai
l-ure to meet the staffing standards. A
dditionally, compliance 
with staffing standards will be considered achieved if, in the 
measured quarter, the average number of RN FTEs actually 

worked per pay period is equal to or greater than the sum of 
RNs required to meet nurse
-to
-patient ratios based 
upon ave
r-age daily census. 
The Hospital continues to be committed to 
discussing in detail with the union unit level variances, and 
discussing possible causes of and solutions to individual unit 

variances, including reallocation of staff, and any issues r
e-
maining following such discussions shall be subject to the 
grievance procedure.
 On units where the ratios at full census 
require one (1) additional nurse being assigned to care for two 

(2) or fewer patients over the ratios, the additional nurse may 
or may n
ot be added based on patient acuity, except where the 
nurse's assignment is two (2) critically ill patients.
  Section 6 of 
article XXVI further provides:
  If, at the quarterly review, the Union alleges that the staffing 
standards routinely are not being 
adhered to, the dispute may 
be brought before a qualified individual to mediate resolution 
of the issue. The mediator shall be a neutral individual with 
expertise in the subject matter. Settlement agreements reached 

in the mediation process will be reduced
 to writing and signed 
by both parties, and will be implemented within thirty (30) 
days following the signing of the settlement agreement. If the 
dispute is not settled in mediation, either party can take it to 

arbitration pursuant to Article XXXIV (Arbitr
ation) of this 
Agreement. The arbitrator's authority in such arbitration shall 
be limited to a review as to whether the Hospital has failed, 
without justification, to adhere to the staffing standards esta
b-lished hereunder. The sole remedy the arbitrator is
 empo
w-ered to award is a direction to the Hospital to enter into su
b-stantial compliance with the staffing standards established 
hereunder.
  Another section of the 
Agreement, article XXVII, is entitled, 
ﬁRecruitment and Retention.ﬂ It is a lengthy provision
 which 
provides for various work assignment rules, among other 

things. Section 8 of this provision of the Agreement provides, 

in relevant part, as follows:
  The Employer and the Union recognize that the performance 
of non
-nursing functions by registered nu
rses impedes their 
ability to deliver quality, cost
-effective patient care and is not 
intended to be part of their regular scope of responsibilities. 
The Employer will continue to investigate and implement sy
s-tems that support the delivery of patient care 
by registered 
nurses that will minimize non
-nursing functions, for example, 
the clinical information system, the automated supply and 
medication distribution system, the pneumatic tube system for 

pharmacy and laboratory, the standardization of nursing st
a-
tions and chars and the upgrading and training and support 
personnel. The registered nurses have been and will continue 

to be involved in the evaluation and selection process of such 

systems.
 The Union's Grievance 
 Union President McCarthy testified that sh
e received nume
r-ous complaints from registered nurses and union delegates that 
the contractual ratios were not being adhered to. For example, 
on units which required a 1:6 ratio, nurses were caring for 
eight
 or 
nine
 patients and on those requiring a 1:4 ra
tio, nurses were 
 110 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 being asked to take 
five 
or 
six
 patients. There were also fr
e-quent complaints
 that there was a lack of nurse
s™ aides on the 
units, so that the registered nurses were required to assume 
those responsibilities as well. As a result the Union 
decided to 
file a grievance over these matters.
 Thus, on February 12, the Union filed a 
step 3 class action 
grievance alleging that Respondent violated 
article XXVI of the 
Agreement, which was subsequently amended on February 19 
as follows:
  In accordance 
with Article XXIII, and including but not li
m-
ited to Article XXVI [Section] 1 and [Section] 7(a) of the co
l-
lective bargaining agreement, NYPNU is filing a step 3 class 
action grievance on behalf of NYPNU RN™s on 5 Uris, 9Uris, 

7East, 8 Lachman, 5 Wollman, 
7 Uris, 4 Lachman, 4 Uris and 
7 Lachman
.  LHH is in violation of, but not limited to, the nurse/patient r
a-
tios on each of the aforementioned units. On a regular basis, 
RNs are over ratio. Additionally, LHH has not provided qual
i-
fied support personnel on du
ty as well as the necessary tools, 
equipment and supplies necessary to meet the nursing care 
needs for the patients on these units.
  Remedy requested:
  The employer will make grievants whole in every way inclu
d-ing, but not limited to, complying with the contractual 
nurse/patient ratios and provision of the necessary qualified 

support personnel, tools, equipment and supplies necessary. In 
addition to providing NYPNU with quarterly ratio compl
i-
ance data. 
  The gri
evance was sent by email from Nisha Bannerjee to 
Emily Weisenbach
  The Union™s February 22 and 27 Information Requests
 In connection with the grievance, on February 22, the fo
l-lowing information request was sent by Bannerjee to Weise
n-bach:
  NYPNU requests 
the following information relevant to the 
above
-named grievance:
  1. Statistics regarding the number of hours (and/or shifts) 
aides working one
-on-one assignments in the past six (6) 
months;
  2. Number of hours (and/or shifts) that Access provided aides 

an
d/or observation assistants for one
-to
-one assignments for 
the last twelve months they served a contract with Lenox Hill 
Hospital;
 3. Current LHH protocol for a patient (or patent™s family) to 
hire a private duty nurse.
2  On February 27, 2013, the Union su
bmitted another info
r-mation request, again from Bannerjee to Weisenbach, asking 

for:
  1. The patient census reports from September 1, through Fe
b-ruary 22, 2013 for the units named in this grievance; 
 2 This last item is not a subject of the instant complaint.
 2. The FTE full complement standard (filled and unfilled
 po-sitions) for each unit named in the grievance, including anci
l-
lary staff; 
  3. Statistics detailing with the number of overtime hours and 
shifts nursing aides worked between September 2012 and 
February 22, 2013, in the units named in this grievance; 
  4. LHH™s mean and mode hours between the time patients 
were given their discharge orders and when they actually left 

the hospital premises;
  5. The number of times nurse aides were pulled off units (i
n-cluding their own) to cover one
-on-one assignments. 
  By email the following day, Bannerjee asked Emily Weise
n-bach when the Union would receive the information it had r
e-quested. Weisenbach replied, ﬁI am working on this, I am u
n-
sure at this point if we will release the data.ﬂ
 The March 5 and 14 
Mmeetings
 An i
nitial meeting concerning the grievance was held on 
March 5. Present for the Employer were Directors Weisenbach 

and Stajk, and Vice
 President Phyllis Yezzo. Present for the 
Union were Toback, McCarthy, Vice
 President Flynn and Ba
n-nerjee. 
 At the meeting, R
espondent provided the Union with two r
e-ports in response to its information requests. The first report 
showed the average number of RN
™'s required and assigned on 
day and night shifts by unit for the period from January 1 to 
February 19. 
 The second repor
t contained the patient/RN daily 
staffing data by unit; again, for the period from January 1 
through February 19, 2013. As Respondent acknowledges, 
Weisenbach did not realize at the time that the information 
provided was not fully responsive to the timefra
me sought by 
the Union™s request. As she testified, Weisenbach only realized 
that the response had not been fully responded to in December 
2014, as a result of communications with Hospital in
-house 
counsel. 
 After reviewing the data that was provided to th
em, the 
un-ion representatives at the meeting lodged 
ﬁsnap shot
ﬂ of the 
census and staffing at 8 a.m. and 8 p.m.
Šat the beginning and 
end of each shift
Šand therefore did not reflect the changes in 
staffing and patients throughout the day. The 
union represen
ta-tives further questioned why fractions appeared on the reports. 

The Union was told that this reflected people coming on and off 

the unit. According to Toback, the Union complained that the 
information did not establish whether the ratios were being met 
and the Hospital maintained that they were. The Union asked 
for additional information to illustrate what was occurring 
throughout the day and asked for information for periods from 
2 to 4 hours throughout the shift. According to Toback, We
i-senbach said she
 would provide such information, and Weise
n-bach did not deny that she provided such assurances.
 With regard to those aspects of the Union™s request which 
concerned itself with the nurses™ aides and other nonunit pe
r-sonnel, Toback offered the following test
imony:
  Q. (BY COUNSEL FOR THE 
GENERAL 
COUNSEL
) Okay. 
With respect to the second information request in the letter 
                                                            LENOX HILL HOSPITAL
   111 dated February 27th, do you recall discussion of that i
n-formation request?
 A. Discussion with the Hospital
 Q. Yes
 A. Only that we weren™t goi
ng to receive the
Šwe 
were told we weren™t going to receive the information
 Q. Who said that?
 A. Emily Weisenbach
 Q. Did Ms. Weisenbach explain why you wouldn™t r
e-ceive that information?
 A. Not in too many details, only that they didn™t b
e-lieve it was our i
nformation to ask for.
 Q. Do you recall any discussion by any of the union 
representatives as to why they needed that information?
 A. We asked for the information because we said this 
impacted the ratios and it impacted the work of the nurses 
on, on the un
its. 
  Toback further testified that the Union sought the information 
regarding overtime assignments for nurses™ aides because, ﬁwe 
were trying to get at finding out what aides were on the units 

and that would include overtime, looking at overtime hours to
 calculate where they were, if they were there.ﬂ 
 With 
regard to the information sought regarding the time di
f-ferential between discharge and when a patient actually leaves 
the Hospital, Toback testified, ﬁ[w]e had indicated that there 
were patients who we
re discharged, but could not be leaving 
the hospital for hours and they still required a level of care. 
Some of these people are discharged and are still really quite 
critical and need attention. And they might be there for hours, 
but weren™t factored into
 the ratios and weren™t factored into 
the information that the hospital had given us, and impacted the 

ratios.ﬂ
 On cross
-examination, Toback acknowledged that in add
i-tion to claiming this information was not relevant, the Hospital 
asserted something ﬁalong
 the linesﬂ that such information was 
impossible to calculate or useless to know because of the 
changes that inevitably occur on a unit that are unpredictable.  
 Weisenbach testified that she initially informed Bannerjee 
that the Union would not be receivi
ng information about the 
nurses™ aides in an email. In a subsequent telephone convers
a-tion she asked why the Union wanted this information, and 
ﬁ[Bannerjee] couldn™t articulate that information for me.ﬂ 
 The 
Hospital maintained
 the position that such information was not 
relevant; nor did the Union have the right to review another 

union™s data. 
 Weisenbach further testified that, at the March 5 meeting, 
Yezzo and McCarthy spoke at length about tools, equipment 
and ancillary staff
, especially regarding the uptake in constant 
observations,
3 and how that pulled aides away from performing 
other functions. 
 With regard to the information sought regar
d-ing Access, a vendor service used for constant observations, 

Weisenbach testified that
 their contract terminated in 2010 and 
she did not have the data to provide to the Union as such info
r-3 Constant 
observations are also referred to here as one
-on
-one o
b-
servations. When ordered by a psychiatrist, a nurse™s aide must be 
within arm™s length of the patient at all times, and cannot attend to 
others. 
 mation was not contained in electronic medical records mai
n-tained by the Hospital.  Weisenbach testified that she this co
n-veyed this information to Banner
jee in a telephone conversation 
sometime in late
-February when the information was initially 
requested. 
 She also acknowledged that she did not inform the 
Union that another agency presently had a similar contract but 
it does not appear that the Union inqu
ired further regarding this 
matter. 
 With regard to the Union™s request about the differential b
e-tween the time a discharge order is written and the actual di
s-charge, Weisenbach stated that she thought the Union unde
r-stood that such information was not mai
ntained in electronic 
medical records. 
 While a program she referred to as ﬁSunriseﬂ 
would indicate when the discharge order was written, it would 
not necessarily relate to the time a patient leaves the building.
4  Weisenbach testified that she explained t
hat to the Union du
r-ing the March 5 meeting and was under the impression that the 

Union was satisfied with the Hospital™s explanation at the time. 
On cross
-examination, Weisenbach acknowledged that info
r-mation regarding when a patient actually leaves the h
ospital 
was contained in patient charts, which obviously also contain 
confidential patient information. 
 The record does not establish 
to what extent human resources personnel are authorized to 
review such confidential material
.  Weisenbach also testified 
that compiling this information would be burdensome, as it 
would require reviewing ﬁhundreds and hundredsﬂ of charts.
  Acknowledging that confidentiality concerns could be a
d-dressed through redaction, Weisenbach maintained that when 

there was discussion ov
er this issue the Union was satisfied 
with the Hospital™s explanation of why the data could not be 
provided.
  Her testimony in this regard was not specifically 
rebutted by either 
union witness who attended the meeting and 
testified herein; however, there i
s no evidence that the Union 
has withdrawn its request for such information. 
 There was a subsequent meeting on March 14, which We
i-senbach referred to as an informal regularly scheduled followup 
session, attended by only Weisenbach and Stajk on behalf of 
the Employer. 
 The subject of the Union™s information requests 
came up again, and Weisenbach suggested that the Union file a 

grievance regarding the Hospital™s unwillingness to provide the 
data sought. 
 McCarthy testified that the there was discussion of 
ﬁissuesﬂ regarding the data, specifically that the Union could 
not understand the employee percentages reflected therein. She 
stated that the Hospital was informed that the 8
 a.m. and 8 p.m. 
snapshots did not accurately reflect either the number of p
a-tients 
on the unit during the shift, nor the number of nurses on 
the shift because they did not show changes in the staffing 

which occurred throughout the day or changes in the patient 
census during any particular shift. 
 Weisenbach acknowledged 
that the Hospital
 agreed to provide this information. 
 On cross
-examination, McCarthy reiterated that at this meeting the Union 

raised its concerns about not receiving information regarding 
shift times and nurses™ aides.
  The Hospital informed the Union 
that it was not pre
pared to provide the information regarding 
nurses™ aides. 
 4 Weisenbach additionally testified that that Sunrise w
ould reflect 
ﬁone
-on
-oneﬂ assignment of nurse
s™ aides. 
                                                                                                                        112 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 The ﬁSnapshotﬂ Information 
 After the discussion on March 14, Weisenbach emailed a 
colleague, Linda DeCarlo, and inquired if there was a way to 
obtain the snapshot information sought by the Union. 
 DeCarlo 
provided Weisenbach with the data she requested, using 10
 a.m. and midnight as markers for measuring staffing levels on 
each shift.  The data was compiled in the form of an Excel file 
with multiple tabs, the initial tab consisting of a summary she
et. 
Additional tabs reflected data for each unit at issue. 
 On April 9, Weisenbach commenced a 4
-month maternity 
leave. 
 She emailed the Excel file to Stajk, stating that this 
would be relevant to a followup meeting scheduled for April 
10.  Rather than for
warding the entire file, Stajk printed the 
initial summary page and sent it to Bannerjee. 
 The Union did 
not lodge a complaint that the information provided was i
n-complete and Weisenbach did not learn that the Union had not 

received the entire file until s
hortly prior to the hearing in this 
matter. 
 At that time, she sent it to the Union. 
 This was more 
than 
1 year after the information was initially requested.
 The April Information Request
 On April 12, the Union, by Bannerjee, requested that R
e-spondent fur
nish the Union by April 19 with the following 
information:
  The maximum patient census on each unit for each shift du
r-
ing September 1, 2012, through April 12, 2013 (present date).
  Stajk replied, ﬁ[s]ure, I can send that over to your shortly. If 
it is not 
what you are looking for, please give me a call to di
s-cuss.ﬂ
 However, the information forwarded to the Union was not 
specifically what it had sought and Bannerjee wrote, ﬁKiera, we 

appreciate you getting back to us so quickly but just to clar
i-fyﬂŠﬁmaximumﬂ doesn™t mean ﬁaverageﬂ (which is what 
we™re seeking as per our info request). 
 Stajk replied she would 
review the data and get back to the Union.
 Respondent asserts in its post hearing brief that the summary 
report and Excel file later forwarded 
to the Union is responsive 

to this information request. 
 Counsel for the General Counsel 
maintains that there was no response to the Union™s request for 

maximum patient census data. 
 The manner in which these 
exhibits were introduced into the record are, i
n themselves and 
without more, insufficient for me to draw any definitive co
n-clusions in this regard. In any event, whether or not the info
r-
mation eventually provided was or was not responsive to the 
April 12 information request, the record is undisputed t
hat R
e-spondent has acknowledged that it sought relevant information 
and, further, that it was not provided to the Union until som
e-time shortly prior to the hearing in this matter, which is over 
one year after it was initially requested.  
 Analysis and Conc
lusions
 General Legal Principles
 An employer has the statutory obligation to provide on r
e-quest, relevant information that a union needs for the proper 
performance of its duties as collective
-bargaining represent
a-tive 
NLRB 
v. Acme Industrial Co., 
385 U.S.
 432,
 435
Œ436
 (1967)
; Detroit Edison Co. v. NLRB, 
440 U.S. 301,
 303 (1979). 
These responsibilities include: (1) monitoring compliance and 
effectively policing the collective
-bargaining agreement; (2) 
enforcing provisions of a collective
-bargaining agreement
; and 
(3) processing grievances. 
 See 
Amersig Graphics, Inc., 
334 
NLRB
 880, 885 (2001) (union requests for updated information 
and information about temporary employees upheld). 
 Info
r-mation that aids the grievance
-arbitration process is considered 
relevant, including information needed to decide whether file or 
to proceed with a grievance to arbitration. 
 Beth Abraham 
Health Services, 
332 NLRB 1234 (2000).
  The Board has also 
held that
 an employer's unreasonable delay in furnishing info
r-mation ﬁis as much of a violation of Section 8(a)(5) of the Act 
as a refusal to furnish the information at all.ﬂ 
 Woodland Clinic
, 331 NLRB 735, 736 (2000)
, citing 
Valley Inventory Servi
ce, 295 NLRB 1163, 1166 (1989)
.  Delays which are unaccomp
a-nied by legitimate excuse are generally unlawful. 
 See, e.g., 
Pan American Grain
, 343 NLRB 318 (2004)
, enfd. in relevant 
part 
432 F. 3d 69 (1st Cir. 2005)
 (3-month delay); 
Bundy Corp.
, 292 NLRB 671, 672 (1989)
 (2-month delay); 
Woodland Clinic
, supra at 737 (7
-week dela
y). 
 Where a union™s request is for information pertaining to e
m-ployees in the bargaining unit, that information is presumptiv
e-ly relevant and a respondent must provide the information. 
 In 
such instances, the employer has the burden of rebutting that 

pres
umption and establishing lack of relevance. 
 Certco Distr
i-bution Centers
, 346 NLRB 1214, 1215 (2006); 
AK Steel Corp
., 
324 NLRB 173, 183 (1997). 
 With respect to such information, 
the union is not required to show the precise relevance of the 

requested information to particular bargaining unit issues. 
 AK 
Steel
, supra; 
A-Plus Roofing
, 295 NLRB 967, 970 (1989). 
 Where the requested information pertai
ns to employees or 
matters outside the bargaining unit, a union has the burden of 

demonstrating the relevance of such information. 
 Dodger Th
e-atrical Holdings
, 347 NLRB 953, 967 (2006). 
 The standard for relevancy in either situation is the same: ﬁa 
libera
l discovery type standard.ﬂ 
 Acme Industrial
, supra at 437. 
The information sought need not be dispositive of the issues 

between the parties but must have some bearing on it. 
 Pennsy
l-vania Power & Light Co
., 301 NLRB 1104, 1105 (1991), or it 
must be shown 
that it would be of use to the union in carrying 
out its statutory duties and responsibilities. 
 Wisconsin Bell Co
., 
346 NLRB 62, 64 (2005). 
 Thus, where a union is obligated to establish relevance, it 
need only demonstrate a reasonable belief, based upon 
obje
c-tive facts, that the requested information is relevant. 
 Disne
y-land Park
, 350 NLRB 1256, 1258 (2007); 
Dodger Theatrical
, supra, 347 NLRB at 967. 
 Further, the Board does not pass on 
the merits of a union™s grievance, or assertion that the employer 
may
 have violated its contract in assessing whether information 
relating to the processing of a grievance is relevant. 
 Certco 
Distribution C
enter, supra at 1215; 
Shoppers Food Warehouse
, 315 NLRB 258, 259 (1994).
 Even absent a showing of probable relevance, 
an employer is 
obligated to furnish the requested information 
ﬁwhere the ci
r-cumstances put the employer on notice of a relevant purpose 
which the union has not spelled out.
ﬂ  National Extrusion & 
Mfg. 
Co., 357 NLRB 
127, 155
 (2011) (quoting 
Allison 
Co., 330
  LENOX HILL HOSPITAL
   113 NLRB 1363, 1367 fn. 23 (2000), enfd. sub nom. 
KLB Indu
s-tries v. NLRB, 
700 F.3d 551 (D.C. Cir. 2012).
 An employer who raises valid confidentiality concerns is r
e-quired to seek an accommodation of its interests through ba
r-gaining with the union. 
 National S
teel Corp., 
335 NLRB 747 
(2001); 
GTE California, Inc., 
324 LRB 424 (1997). 
 Any claim 
that documents cannot be produced or are too burdensome to be 
produced must be asserted and proven. 
 Respondent must pr
o-vide the information in its possession, make a rea
sonable effort 
to secure any unavailable information, and, if any information 
remains unavailable, explain and document the reasons for its 
continued unavailability. 
 See 
Garcia Trucking Service, 
342 
NLRB 764 (2004). 
 If necessary, an employer is required to 
contact a third party believed to possess the information. 
Earthgrains 
Co., 349 NLRB 389, 399 (2007).
 Before assessing the above principles in light of the info
r-mation sought by the Union, it is necessary to conside
r two 
preliminary contentions raised by Respondent: that this matter 
should be deferred to the parties™ grievance
-arbitration process 
and that the Union, through its conduct in bargaining and the 

express terms of the Agreement, waived its right to seek muc
h of the information which is the subject of the instant complaint.
 Deferral
 With regard to the issue of deferral, Respondent argues that 
if the complaint is not dismissed, it should be deferred. In this 
regard, the Board has long held that deferral is ina
ppropriate in 
Section 8(a)(5) information request cases. 
 See, e.g., 
United 
Technologies Corp
., 274 NLRB 504, 505 (1985); 
Daimler 
Chrysler Corp
., 331 NLRB 1324, 1324 fn. 2 (2000
), enfd. 288 
F.3d 434 (D.C. Cir 2002); 
Chapin Hill at Red Bank
, 360 NLRB 
116, 1
16 fn. 2
 (2014). 
 Waiver
 Regarding the Respondent™s claim of waiver, it is well
-established that employer which asserts a union has waived a 

statutory right has the burden of establishing that the alleged 
waiver was 
ﬁclear and unmistakable.
ﬂ  Metropolitan 
Edison v. 
NLRB, 
460 U.S. 693, 103 S.Ct. 1467, 1476 (1983); 
Endo Pain
t-ing Service, 
360 NLRB 485
 (2014). 
 Under Board law, a waiver 
can occur in one of three ways: (1) by express provision in a 

collective
-bargaining agreement, (2) by the conduct of the pa
r-ties (including past practices, bargaining history), or (3) by a 

combination of the two. 
 United Technologies Corp
., supra 
(citing 
Chesapeake & Potomac Tel
ephone
 Co. v. NLRB
, 687 
F.2d 633, 636 (2d Cir. 1982). 
 In order to satisfy the ﬁclear and 
unmistakableﬂ
 standard, the contract language must be specific, 
or it must be shown that ﬁthe matter claimed to have been 
waived was fully discussed by the parties and that the party 
alleged to have waived its rights consciously yielded its interest 
in the matter.
ﬂ  Allison Corp., 
330 NLRB 1363, 1365 (2000). 
 Here, Respondent argues that both the contract language and 
the parties™ bargaining history evince such a ﬁclear and unmi
s-takableﬂ waiver. In particular, Respondent cites to the contra
c-
tual procedure for monitori
ng compliance with 
article XXVI 
which provides that the parties review on a quarterly basis, 
ﬁactual staffing compared to required staffing . . . based on the 
average daily census.ﬂ 
 Respondent argues that the type of i
n-formation that may be requested in c
onnection with an 
article 
XXVI dispute has been deliberately limited strictly by the pa
r-ties to the staffing data set forth therein, which concerns itself 

with nurse to patient ratios. 
 In support of these contentions, Respondent relies upon 
New 
York Post
, 353 NLRB 625 (2008). 
 Apart from the fact that 
New York Post
 was decided by a two
-member Board and is not 
given controlling weight,
5 I find it readily distinguishable on 
the facts presented therein. In contrast to the situation presented 

in that matter, 
where the express language of the memoranda of 
understanding (MOUs) entered into by the parties demonstrated 
the parties™ intent that a committee of representatives, including 
a union monitor, would be the exclusive forum for investigating 
complaints regar
ding the MOUs and enforcing their terms, the 
Agreement here contains no such limiting language. 
 To the 
contrary, the Agreement contains language asserting otherwise, 
in particular an undertaking that Respondent discuss ﬁ
in detail 
with the union unit level
 variances, and discussing possible 
causes of and solutions to individual unit variances, including 
reallocation of staff.ﬂ
  In addition, there is a contractual reco
g-nition that the parties, ﬁrecognize that the performance of non
-
nursing functions by regis
tered nurses impedes their ability to 
deliver quality, cost
-effective patient care and is not intended to 
be part of their regular scope of responsibilities.ﬂ 
 Such la
n-guage cannot be said to constitute clear and unequivocal ev
i-dence of the Union™s waiver 
of its statutory right to seek info
r-mation so as to enter into informed discussions with Respon
d-ent regarding such matters and to otherwise seek to enforce the 
Agreement.
 Respondent further relies upon the Board™s decision in 
Ame
rican Broadcasting Co
., 290
 NLRB 86 (1988). 
 There, the 
Board found that the collective
-bargaining agreement at issue 
set forth the minimum information that the respondent was 
required to supply, and that the union had assigned to a co
m-mittee whatever right it had to other informati
on under the co
n-tractual provision at issue. 
 As it happened, the contractually
-mandated procedure for resolving such disputes was not su
c-cessfully implemented. 
 Here, the Agreement may arguably set forth the minimum 
information which the Respondent is req
uired to provide to 
enable the Union to enforce 
article XXVI; however, there is no 
evidence that the Union in negotiations or through agreement 
agreed to waive any statutory right to further relevant info
r-mation to enable it to monitor compliance with the 
Agreement. 
Rather, the language of the Agreement contemplates to the 
contrary, setting forth Respondent™s agreement to: ﬁcontinue[] 
to be committed to discussing in detail with the union unit level 
variances and discussing possible causes of and solutions 
to 

individual unit variances, including reallocation of staff
 . . .ﬂ 
Such language cannot be said to support a reasonable conte
n-tion of ﬁclear and unmistakableﬂ waiver of the Union™s right to 

seek information not specifically set forth in 
article XXVI, and
 rather supports a conclusion that the Hospital was obliged to 
provide such information to the Union to enable it to engage in 
meaningful discussions regarding unit variances, reallocation of 
staff and similar matters. 
 In short, I find that Respondent™s 
position in this regard requires inferences which are wholly 
5 See 
New Process Steel v. NLRB
, 130 S.Ct. 2635 (2010).
                                                             114 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 unsupported by the record. 
 Accordingly, I reject Respondent™s 
contention that the Union has waived its right to seek info
r-mation other than ﬁactual staffing compared to required staffing 
. . . ba
sed on the average daily censusﬂ with regard to its inve
s-tigation of grievances under 
article XXVI of the Agreement.
 The Relevancy of the Information Sought
 Generally, the evidence adduced here shows that Respondent 
has failed and refused to provide any information pertaining to 
nurses™ aides or other non
unit staff. 
 The record also establishes 
that Respondent delayed in providing certain information 

acknowled
ged to be relevant, and which it had committed to 
provide to the Union: in particular, information relating to 

nurse
-patient ratios at times other than that at the beginning of 
each shift. 
 The record further shows that Respondent delayed, 
without any reas
onable explanation, but possibly through error, 
the provision of information regarding maximum patient census 
for at least 
1 year. 
 I find that, as a general matter, the Union has demonstrated 
the relevance of the information sought regarding nonunit pe
r-sonnel. 
 The testimony of both Union and Employer witnesses 
regarding the two meetings held in March 2013, as outlined 
above, show this to be the case. 
 In this regard, I do not credit 
Weisenbach™s vague and nonspecific testimony to the effect 
that Bannerjee
 ﬁcouldn™t articulate that information for [her].ﬂ 
In any event, given the nature of the Union™s grievance, and the 
contractual provisions at issue, I find that the relevancy of the 
information sought would have been apparent to the Respon
d-ent, in any even
t. By its express terms, 
article XXVI, 
section 1, requires the 
Employer to provide nursing units with 
ﬁqualified support pe
r-sonnel on duty in order to meet the nursing care needs of p
a-tients and 
. . .
 the necessary tools, equipment and supplies ne
c-essary f
or RNs to provide proper nursing care for their p
a-tients.
ﬂ  Section 3 of that article further provides that
 . . . any 
issues remaining following such discussions [regarding unit 
level variances and possible causes and solutions to individual 

unit variances
, including reallocation of staff] shall be subject 
to the grievance procedure.
ﬂ  Thus, it is apparent that 
article 
XXVI is designed to insure that unit registered nurses are able 
to adequately perform their jobs by requiring the Employer to 
staff an adequ
ate number of nurses per patient and to provide 
them with the necessary support personnel and tools to engage 
in meaningful patient care.
6 The record demonstrates, and it is not disputed, that nurses™ 
aides may be moved from their assigned units to other a
ssig
n-ments within the Hospital
.  As the 
union witnesses testified, 
nurses complained that the provision of nursing services were 

hindered because of several factors, such as one
-on-one a
s-signments of nurses™ aides, the fluctuating numbers of patients 
6 The General Counsel, relying on McCarthy™s testimony, has mai
n-
tained that the RN/patient ratio reports that were provided by Respon
d-
ent show that it was not in compliance with the staffing requirements 
set forth in art. XXVI on several units during the relevant period of 
time. 
 However this is beside the point: it is not for me or for the Board 
to pass on the merits of the grievance he
re; the only issue is whether the 
Union is entitled to the information to allow it to meaningfully invest
i-gate and then process the grievance, if warranted.
  and a
ides throughout the working day, and patients remaining 
on the wards after the issuance of discharge orders 
 Thus, any 
information designed to determine whether nurse's aides were 
in fact on duty on the unit they were assigned to or were othe
r-wise engaged 
is directly relevant to the investigation and co
n-sideration of the grievance filed by the Union alleging that 
Respondent violated 
article XXVI. 
 Respondent has argued that 
article XXVI effectively limits 
the Union
™s queries concerning nurses™ aides to whet
her or not 
they were 
ﬁqualified
ﬂ rather than ﬁsufficient.ﬂ This contention 
is more properly a matter to be brought before the arbitrator, 
who is authorized to decide whether there has been, in fact, a 
violation of the Agreement. 
 Such a distinction, howeve
r, does 
not obviate the Respondent™s obligation to provide the Union 

with relevant information regarding whether mode and manner 
of assignment of nonunit personnel impacts upon the ability of 
unit employees to perform their job responsibilities. 
 Thus, tur
ning to the specific requests by the Union, the rel
e-vance of the information
 sought and the Respondent™s failure to 
respond or to do so in a timely fashion, has been largely 
demonstrated, with some limited exceptions, as set forth below.
 On February 22, th
e Union requested: (1) statistics regarding 
the number of hours (and/or shifts) aides working one
-on-one 
assignments in the past 
6 months and (2) number of hours 
(and/or shifts) that Access provided aides and/or observation 
assistants for one
-to-one assign
ments for the last 
12 months 
they served a contract with Lenox Hill Hospital.
 I find that the Union has demonstrated the relevance of the 
information sought with regard to the number of hours and/or 

shifts worked by nurses™ aides for the 
6 months preceding
 the 
information request. 
 The testimony of the witnesses clearly 
establishes that when nurses
™ aides are not on duty or are ot
h-erwise assigned, their responsibilities are assumed by registered 

nurses and this clearly can have the practical effect of erodi
ng 
the level of patient care that the contractually
-prescribed ratios 
are designed to ensure. 
 Accordingly, I conclude that by failing 
and refusing to provide such information to the Union, R
e-spondent has violated the Act.
 With regard to the information so
ught regarding those e
m-ployees provided by the contractor Access, I cannot conclude 
that Respondent has violated the Act. It is the case that the te
s-timony of Toback and McCarthy, as corroborated by Weise
n-bach, establishes that nurses™ aides who are given 
one-on-one 
patient assignments are otherwise unavailable to perform other 

duties. General Counsel has argued that the assignment of ou
t-side aides to one
-on-one assignments allows the hospital aides 
to perform their regular patient care duties, which lessen
s the 
need for registered nurses to step in and perform the tasks no
r-mally performed by nurses
™ aides. 
 I have concluded from We
i-senbach™s testimony, however, which I find to be credible and 
not specifically rebutted by any other witness, that she i
n-formed Bannerjee that Access had not been supplying emplo
y-ees to the Hospital since 2010. 
 In addition, I conclude that 
information regarding such contracting would not be relevant to 

an assessment or prosecution of a grievance filed in 2013.
  Accordingly,
 I conclude that Respondent did not violate the Act 
in this regard, as has been alleged in the complaint.
                                                             LENOX HILL HOSPITAL
   115 On February 27, the Union requested: (1) the patient census 
reports from September 1 through February 22, 3013; (2) the 
FTE complement standard (fille
d and unfilled positions) for 
each unit named in the grievance, including ancillary staff; (3) 
statistics detailing the number of 
overtime 
hours and shifts 
nurses™ aides worked between September 2012 and February 
22, 2013, for the units named in the grieva
nce; (4) the me
an and mode hours between the time patients were given their 

discharge orders and when they actually left the hospital and 

(5) the number of times nurses™ aides were pulled off units 
(including their own) to cover one
-on-one assignments.
7 The relevance of the patient census reports, which show the 
number of patients and registered nurses by unit per quarter, is 

undisputed. 
 The record demonstrates that Respondent, without 
explanation, failed to produce such reports for the period from 
Septemb
er through December 31, 2012.
  In agreement with the 
General Counsel, I further find that the FTE information for the 
unit registered nurses is presumptively relevant. 
 Respondent 
has failed to rebut this presumption or to otherwise show why 
such informati
on cannot or should not be produced. 
 With regard to the FTE request for nurses™ aides, I find that 
the Union has demonstrated that it is pertinent to its investig
a-tion of the assignment of these employees, and is directly rela
t-ed to the 
article XXVI griev
ance. 
 Thus, to the extent such i
n-formation sought concerns itself with the nurses™ aides I find it 
to be of relevance. 
 I additionally conclude, however, that the 
Union has failed to demonstrate the relevance of such info
r-mation with regard to other vague
ly
-described ﬁancillaryﬂ staff, 
as the nature of their job duties is undeveloped in this record.  
The request for information regarding the overtime hours 
worked by nurses™ aides is related to and an extension of the 
Union™s request for information regardi
ng hours worked by 
nurses™ aides, the relevance of which has been shown, as set 
forth above.
 With regard to the reported discharge and actual discharge 
times of patients, I find that such information is arguably rel
e-vant as it directly relates to the calcu
lation of nurse to patient 
ratios as set forth in the Agreement. 
 The record is without r
e-buttal that such patients may require ongoing care prior to leave 
the Hospital, further eroding the nurse
-to-patient ratio on any 
particular unit. 
 While this informa
tion may be difficult to gat
h-er and compile, the record shows that it is maintained in patient 
files. Under all the circumstances, I find that Respondent was 

under an obligation to address its concerns about the burde
n-some nature of the request and any oth
er potential impediment, 
such as patient confidentiality, with the Union. 
 Thus, I find 
that it is appropriate to order Respondent to bargain with the 
Union over the manner for the provision of such information, as 
well as the appropriate timeframe involve
d, and make such 
information available to the Union once an agreement has been 
reached. 
 7 The Union failed to specify a timeframe for this last request. I have 
concluded, however, that g
iven the context and the time periods othe
r-wise set forth in the information request that the same timeframe should 
apply: i.e.
, September 2012 to February 2013. 
 In this regard, I note that 
the Hospital did not object to the open ended nature of the Union
™s 
request but more generally opposed providing the information as it 

pertained to non
unit personnel.
 I additionally conclude that the information regarding the 
number of times nurses™ aides were reassigned is relevant as it 
is apparent that such reassignments makes th
ese employees 
unavailable to perform their regularly scheduled duties, which 
then may require the registered nurses to assume such tasks. 

Again, this arguably affects the ratios set forth in the Agre
e-ment. 
 To the extent the Hospital maintains such records
, they 
should be made available to the Union for the period of time as 
described above. 
 The information requested on April 12 regarding the max
i-mum patient census on each unit named in the grievance for the 
period through September 1, 2012
, through April 
12, 2013
, is 
obviously of some relevance in policing the Agreement insofar 
as it impacts the ratios and is relevant to the Union™s apparent 
contention that patient numbers may fluctuate. 
 To the extent 
that Respondent delayed in providing such information,
 regar
d-less of whether such failure was inadvertent or the result of 
error, such delay has been in violation of its obligations under 
the Act. 
 In short, for the reasons set forth above, I find that, under the 
circumstances of this case, Respondent has a g
eneral statutory 
obligation to respond to the Union™s requests for information 
regarding work assignments 
and transfers of nurses™ aides on 
the units named in its a
rticle XXVI grievance. 
 I further find 
that Respondent, inadvertently or otherwise, failed a
nd refused 
to provide admittedly relevant information concerning bargai
n-ing unit personnel to the Union as requested.
 CONCLUSIONS OF 
LAW 1.  The Respondent, Lenox Hill Hospital, is an employer e
n-gaged in commerce within the meaning of Section 2(2), (6
), and (7) of the Act.
 2.  The Union, New York Professional Nurses Association, 
is a labor organization within the meaning of Section 2(5) of 

the Act and represents a bargaining unit comprised primarily of 
registered nurses employed by the Respondent.
 3.  By re
fusing to bargain collectively with Union by failing 
and refusing to furnish it with requested information as set forth 
in letters dated February 22, 27
, and April 12, 2013
, that is 
relevant and necessary to the Union™s performance of its fun
c-tions as the 
collective
-bargaining representative of Respon
d-ent™s unit employees, Respondent has committed unfair labor 
practices within the meaning of Section 8(a)(5) and (1) of the 
Act.
 4.  The Respondent™s above
-described unfair labor practices 
affect commerce withi
n the meaning of 
Section 2(6) and (7) of 
the Act. 
 REMEDY
 Having found that the Respondent has engaged in conduct in 
violation of Section 8(a)(
5) and (
1) of the Act, I shall reco
m-mend that it cease and desist from engaging in such conduct 
and take certain 
affirmative action designed to effectuate the 
policies of the Act.
 In particular, I shall recommend that, to the extent it has not 
already done so, Respondent shall timely furnish the following 
information to the Union: statistics regarding the number of 
hours (and/or shifts) for nurses™ aides working one
-on-one 
                                                            116 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 shifts fo
r the 
6-month period preceding February 22, 2013; 
patient census reports from September 1, 2012
, through Febr
u-ary 22, 2
013, for the units named in the Union™s February 19 
grievance alleging violations of 
article XXVI of the parties 
collective
-bargaining 
agreement (the Grievance); the FTE full 
complement standard (filled and unfilled positions) for regi
s-tered nurses and nurses™ aides for each unit named in the Grie
v-ance; the number of times nurses™ aides were pulled off units 
(including their own) to cover
 one-on-one assignments from 
September 1, 201
2, through February 22, 2013
, and the max
i-mum patient census on each unit for each shift during the per
i-od from September 1, 2012
, through April 12, 2013. 
 In add
i-tion I recommend that Respondent be ordered to b
argain with 
the Union over the provision of information regarding the mean  
and mode hours between the time patients were given their 
discharge orders and when they actually left Hospital premises 

and provide such information once an agreement has been 
rea
ched. 
 [Recommended Order omitted from publication.]
  